Citation Nr: 0031524	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

Service connection was previously denied for a psychiatric 
disorder by a November 1998 decision of the Board of 
Veterans' Appeals (Board).

This matter is before the Board from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.

It is noted that the veteran originally requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal, but that request was withdrawn in June 2000.  


FINDINGS OF FACT

1.  Service connection was previously denied for a 
psychiatric disorder by a November 1998 decision of the 
Board, and that decision is final.

2.  The evidence submitted to reopen the veteran's claim of 
service connection for a psychiatric disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file at the time of the Board's 
November 1998 denial of service connection for a psychiatric 
disorder includes the following:

1)  The veteran's service medical records which show no 
treatment for or diagnosis of any psychiatric problems during 
active service.  Further, the veteran's psychiatric condition 
was clinically evaluated as normal at both his February 1972 
pre-induction examination and his April 1974 discharge 
examination.  The veteran reported at the time of his 
discharge examination that he had never experienced 
depression or excessive worry, nor nervous trouble of any 
sort.

2)  A January 1995 VA psychiatric examination, which 
diagnosed alcohol and substance abuse with persisting 
dementia, delusions, hallucinations, and mood/anxiety/sleep 
disorders.

3)  A January 1995 VA psychological evaluation, which 
diagnosed rule out schizophrenia, paranoid type, continuous, 
and rule out substance-induced psychotic disorder.  

4)  VA outpatient treatment records which cover a period from 
March 1987 to November 1998.  Among other things, these 
records show that the veteran was treated on various 
occasions for psychiatric problems.  For example, records 
from March to August 1995 show that the veteran was seen on a 
regular basis for treatment of his psychiatric disability.  
The diagnoses included paranoid type schizophrenia.  Also, 
the August 1995 records show the veteran stated he had never 
been in a psychiatric hospital in his life.  Subsequent 
records from February to April 1996 show the veteran 
continued to be treated for paranoid type schizophrenia.  
Records from July to August 1998 show that the veteran 
presented with complaints of depression, anxiety, anger, and 
hallucinations.  He gave a history of anxiety symptoms in 
service, and stated that he had been hospitalized once for a 
psychosis.  The veteran also described having experienced a 
breakdown during service.  He was noted to have been 
receiving treatment at the clinic since 1995.  The diagnostic 
impressions were major depression, anxiety, paranoid 
schizophrenia, and post- traumatic stress disorder.  However, 
these records contain no competent medical opinion which 
related the veteran's current psychiatric problems to his 
period of active duty.

5)  An August to November 1995 report of VA hospitalization.  
This report shows that the veteran was noted to have severe 
paranoia, longstanding auditory hallucinations, thought 
broadcasting, and ideas of reference, and had recently 
developed homicidal ideations.  He reported one instance of 
previous psychiatric hospitalization in 1978, when he had 
been sent to a mental hospital for one year as a result of an 
incident involving molestation of a child.  His current 
symptoms included depressed mood, initial insomnia, auditory 
hallucinations, and visual hallucinations.  Discharge 
diagnoses included paranoid schizophrenia, ethanol abuse, and 
rule out paranoid delusional disorder.  These records do not 
contain an opinion relating the veteran's psychiatric 
disorder to active service.

6)  Transcript of a February 1996 personal hearing conducted 
before the RO.  At this hearing, the veteran testified that 
he had never been diagnosed with schizophrenia or any other 
psychiatric disability prior to entering active service.  He 
stated that he first began to hear voices during active 
service, but he did not report this to anyone.  Further, he 
testified that he first began to drink in order to cover up 
these voices.  The veteran stated that his mother told him 
that she noticed a change in his personality after his return 
from service.  He also experienced some problems with the 
police somewhere around 1974 to 1976, but he did not receive 
psychiatric evaluation. 

7)  Statements from the veteran's mother and sister, dated in 
February 1996, both of which indicate that the veteran's 
personality had changed when he returned home from service.  
They further indicate that the death of the veteran's brother 
a few months after discharge affected him very deeply.

8)  A March 1996 letter from one of the veteran's VA doctors.  
This statement included a summary of the veteran's history of 
treatment for his psychiatric problems.  The doctor concurred 
in the assessment of paranoid type schizophrenia, ethanol 
abuse, and Grave's disease.  However, the doctor did not 
relate the veteran's current psychiatric disorder to his 
period of active duty.

9)  A November 1998 letter from a friend of the veteran who 
stated that she first met the veteran in high school, and had 
known him since that time.  She reported that his behavior 
had changed since his discharge from service.  For example, 
the veteran was depressed, and would sometimes have a 
conversation with someone who was not present.

10)  A November 1998 statement from a VA psychologist, who 
noted that the veteran had been a patient at the VA clinic 
since 1994, and had a diagnosis of paranoid schizophrenia.  
The psychologist also noted that the veteran's history 
suggested that his mental problems had been long-standing.  
The veteran had reported a hard time adjusting to military 
service, which culminated in an AWOL episode.  He also 
reported that he was treated harshly after he returned, and 
subsequently had symptoms of paranoia and auditory 
hallucinations.  The veteran said that he did not seek 
treatment in service because he did not know any better.  
However, the psychologist stated that she was unable to 
verify that the veteran's problems originated or were 
exacerbated by active service.

11)  A November 1998 statement from the veteran in which he 
provided contentions and information similar to that 
contained in his February 1996 testimony.  He again stated 
that his auditory hallucinations had begun during service.

In November 1998, the Board, among other things, denied the 
claim of entitlement to service connection for a psychiatric 
disorder as not well grounded.  The Board found that the 
veteran has not submitted medical evidence of a psychiatric 
disability during active service, nor medical evidence of a 
relationship between his current psychiatric disability and 
active service.

In December 1998, the veteran submitted a statement to the RO 
in which he reported that he wanted to appeal the Board's 
decision to the Court of Veterans Appeals.  However, the 
record does not show that he actually filed or perfected an 
appeal via the proper procedures; the evidence does not show 
that the veteran actually appealed the Board's decision.  
Thus, the decision is final.

The additional evidence submitted to reopen the veteran's 
claim since the November 1998 denial includes an April 1999 
joint statement from a VA doctor and a VA clinical 
psychologist.  This statement noted that the veteran had been 
in treatment for schizophrenia, paranoid type, and alcohol 
dependence, in full sustained remission since 1995.  It was 
noted that he had recently changed therapist and doctor when 
his prior therapist left the VA.  Additionally, it was noted 
that he had begun to seek treatment related to civilian 
trauma, in this case witnessing the murder of his brother.  
The current severity and symptoms of the veteran's 
psychiatric disorder were summarized, and it was opined that 
his prognosis was poor.  However, this statement did not 
contain a competent medical opinion which related the 
veteran's psychiatric disorder to his active service.

A subsequent statement was submitted by the VA doctor in July 
1999.  In this statement it was noted that the veteran was 
still under VA's care, and was receiving antipsychotic 
medication and various forms of therapy.  Further, it was 
stated that his PTSD had not improved, and he remained 
totally disabled and unemployable.  However, this statement 
did not contain a competent medical opinion which related the 
veteran's psychiatric disorder to his active service.

Also added to the file were various VA medical treatment 
records which cover a period from January 1997 to March 1999.  
These records show treatment for psychiatric problems on 
various occasions.  However, these records contain no 
competent medical opinion which relates the veteran's current 
psychiatric problems to his period of active duty.

The Board also notes that the veteran has reiterated his 
contentions that his psychiatric symptoms began while he was 
on active duty.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  As noted above, the Board previously denied the 
veteran's claim of service connection for a psychiatric 
disorder because there was no medical evidence of a 
psychiatric disability during active service, nor medical 
evidence of a relationship between his current psychiatric 
disability and active service.

In the instant case, the additional evidence submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disorder consists VA medical records, including 
statements dated in April and July 1999, which show that he 
is receiving treatment for a current psychiatric disorder.  
The Board finds that this evidence is not "new" in that 
there was medical evidence on file at the time of the last 
prior denial that the veteran has a current psychiatric 
disorder.  Thus, this evidence is cumulative of that already 
on file at the time of the last prior denial.  Further, the 
Board notes that nothing in the additional evidence relates 
the veteran's current psychiatric disorder to his period of 
active duty.  In short, this evidence pertains to the current 
severity of the veteran's psychiatric disorder, and does not 
provide a more complete picture of the circumstances 
surrounding the origin of the disability.  See Hodge, supra.

The veteran's contentions that his symptoms began while on 
active duty are cumulative of those made at the time of the 
last prior decision.  As such, the veteran's contentions do 
not provide a more complete picture of the circumstances 
surrounding the origin of the disability.  See Hodge, supra.

As noted above, the veteran's claim was previously denied on 
the basis that it was not well grounded.  However, recent 
legislation has been enacted which eliminates the requirement 
for a well-grounded claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Nevertheless, this new law specifically provides that, with 
respect to disallowed claims, that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured..."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, to be codified 
at 38 U.S.C.A. § 5103A (f).  In the instant case, the Board 
has already determined that new and material evidence has not 
been submitted.  While the new law does provide that cases 
denied as not well grounded after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion, here the veteran's claim was denied 
in November 1998.  Section 7 of Pub. L. No. 106-475.  Thus, 
this provision does not apply in the instant case.

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  Inasmuch as the veteran has not submitted new and 
material evidence in support of his request to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the benefit sought on appeal is denied.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


